Rule 1005. Copies of Public Records to Prove ContentThe proponent may use a copy to prove the content of an official record — or of a document that was recorded or filed in a public office as authorized by law — if these conditions are met: the record or document is otherwise admissible; and the copy is certified as correct in accordance with Rule 902(4) or is testified to be correct by a witness who has compared it with the original. If no such copy can be obtained by reasonable diligence, then the proponent may use other evidence to prove the content. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1946; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Public records call for somewhat different  treatment. Removing them from their usual place of keeping would be  attended by serious inconvenience to the public and to the custodian. As  a consequence judicial decisions and statutes commonly hold that no  explanation need be given for failure to produce the original of a  public record. McCormick §204; 4 Wigmore §§1215–1228. This blanket  dispensation from producing or accounting for the original would open  the door to the introduction of every kind of secondary evidence of  contents of public records were it not for the preference given  certified or compared copies. Recognition of degrees of secondary  evidence in this situation is an appropriate quid pro quo for not applying the requirement of producing the original. The provisions of 28 U.S.C. §1733(b) apply only to departments or agencies of the United States. The rule,  however, applies to public records generally and is comparable in scope  in this respect to Rule 44(a) of the Rules of Civil Procedure. Committee Notes on Rules—2011 Amendment The  language of Rule 1005 has been amended as part of the restyling of the Evidence  Rules to make them more easily understood and to make style and terminology consistent  throughout the rules. These changes are intended to be stylistic only. There  is no intent to change any result in any ruling on evidence admissibility.